PER C UR.

The judgment is erroneous in this: that “to discharged by the payment the sum due on the forthcoming bond, in the proceedings mentioned, with interest thereon at six per cent, instead of fare per cent, per annum; the Court considering the said bond not as a new contract, (in which the concurrence of both parties is necessary,), but as a measure legally imposed on the credi*178tor in Lis pursuit of his execution of the former judgment, which bore an interest of five per cent, only; and which alone the Sheriff could have raised, if the condition of the bond had been complied with, and he had proceeded to sale.” The judgment of the District Court must, therefore, be reversed, with costs, and judgment entered for the penalty of the bond, with costs, in the District Court; tmt t,e discharged by payment of 103/. 5s. Id., with interest after the rate of five per cent, per annum, from the 18th day of July, 1797, till payment, and the costs.